DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement (IDS)
2.	The information disclosure statement filed on May 09, 2022 has been considered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4.	Claims 1, 3-5, 9-13, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishiyama et al (WO/2011/007647) (The corresponding US publication 2012/0118186 is used below for English translation.) and in further view of Peleg et al (US Pub: 2012/0105876), Puig et al (EP1897690), and Rider (US Pub: 2002/0129658).
Regarding claim 1, Nishiyama et al teaches: A device for control of plurality of consecutive printing assemblies [fig. 1], the device comprising: a plurality of' cameras positioned consecutively, one camera positioned after each of the plurality of assemblies to acquire an image of a printed matter after each printing process [p0088, p0070 (A plurality of cameras are positioned consecutively in stacks a, b, c, and d.)]; an image processor in communication with the plurality of cameras and programmed to: recognize a register mark within the image of the printed medium; and measure a printing value of the register mark [p0088]; an actuator connected to each of the consecutive printing assemblies [p0075, p0078]; and a controller in communication with the image processor and the actuator to provide feedback control of each of the plurality of consecutive printing assemblies [fig.1: 51, p0080, p0081, p0088] and programmed to: command the actuator to automatically correct a future printing pressure based on the difference between the measured printing value and a desired printing value, wherein the each of the plurality of consecutive printing assemblies are configured to be corrected independently by the actuator [abstract, p0083-p0088].  
Nishiyama et al takes images of register marks to compare each mark’s position to a reference position and adjust pressure amount accordingly based on feedback-control so that misalignment and fan-out can be corrected in real time during printing as prescribed in p0079 and p0088.  That is, marks are recognized from print medium during printing.  Therefore, recognizing a register mark within a portion of the image of printed media would have been obvious to an ordinary skilled in the art.  
Nevertheless, in the same field of endeavor, Peleg et al teaches: recognize a register mark within a portion of the image of the printed matter; command the actuator to automatically correct a future printing value based on the difference between the measured printing value and a desired printing value [p0015, p0017].  Detecting a register mark within an image of the printed matter and compare measured value with desired value to correct future printing value accordingly has been well practiced in the art as suggested and prescribed by Nishiyama et al and Peleg et al.  Therefore, it would have been obvious for an ordinary skilled in the art to combine the teaching of the two to detect a register mark within an image during printing process so as to correct future printing condition for real time adjustment for improving processing efficiency.
Nishiyama et al in view of Peleg et al does not measure size of a mark base on pixel quantity.  In the same field of endeavor, Puig et al and Rider teaches: measure a measured pixel quantity of the register mark (for the size of the register mark); and the controller programmed to: calculate a printing pressure based on the difference between the measured pixel quantity and a desired pixel quantity; command the actuator to automatically correct the future printing pressure based on the difference between the measured pixel quantity and the desired pixel quantity [Puig: abstract, claim 1; Rider: p0017].  Puig et al determines and corrects printing pressure based on size of a detected mark whereas Rider determines an area size according to pixel value by summing up number of pixels and measures pressure according to pixel value.  Therefore, it would have been obvious for an ordinary skilled in the art to combine the teaching of all to capture a printed mark using camera and determine and correct printing pressure by adjusting pressure roller based on size of the mark which is determined by number of pixels for improving printing quality.

Regarding claim 3, the rationale applied to the rejection of claim 1 has been incorporated herein.  Puig et al further teaches: The device of claim 1 wherein the controller is further programmed to: decrease the future printing pressure if the measured pixel quantity is greater than the desired pixel quantity; and increase the future printing pressure if the measured pixel quantity less than the desired pixel quantity [p0050, p0051].

Regarding claim 4, the rationale applied to the rejection of claim 1 has been incorporated herein.  Nishiyama et al further teaches: the device of claim 1 wherein the image processor is further programmed to measure a printing position of the register mark; and the controller is further programmed to command the actuator to automatically correct a future printing position based on the difference between the measured printing position and a desired printing position [p0088].

Regarding claim 5, the rationale applied to the rejection of claim 4 has been incorporated herein.  Nishiyama et al further teaches: The device of claim 4, wherein tie controller is further programmed to shift the future printing position in at least one of a lateral and longitudinal direction [p0001, p0037]. 

Claim 9 has been analyzed and rejected with regard to claims 1.  Detecting a register mark within an image of the printed matter and compare measured value with desired value to correct future printing value accordingly has been well practiced in the art as suggested and prescribed by Nishiyama et al and Peleg et al.  Therefore, it would have been obvious for an ordinary skilled in the art to combine the teaching of Nishiyama et al and Peleg et al to detect a register mark within an image during printing process so as to correct future printing condition for real time adjustment for improving processing efficiency.
Nishiyama et al in view of Peleg et al does not measure size of a mark base on pixel quantity.  Puig et al determines and corrects printing pressure based on size of a detected mark whereas Rider determines an area size according to pixel value by summing up number of pixels and measures pressure according to pixel value.  Therefore, it would have been obvious for an ordinary skilled in the art to combine the teaching of all to determine and correct printing pressure based on size of a mark which is determined by pixel quantity for adjusting pressure roller for improving printing quality.

Regarding claim 10, the rationale applied to the rejection of claim 9 has been incorporated herein.  Nishiyama et al further teaches: The method of claim 9 further comprising commanding an actuator connected to each consecutive printing assembly to automatically correct the future printing pressure without intervention by an operator [p0087, p0088].

Regarding claim 11, the rationale applied to the rejection of claim 9 has been incorporated herein.  Puig et al further teaches: The method of claim 9 wherein correcting the future printing pressure comprises: decreasing the future printing pressure if the measured pixel quantity is greater than the desired pixel quantity; and increase the future printing pressure if the measured pixel quantity less than the desired pixel quantity [p0050, p0051].

Regarding claim 12, the rationale applied to the rejection of claim 9 has been incorporated herein.  Nishiyama et al further teaches: The method of claim 9 further comparing: measuring a printed position of the register mark; and correcting a future printing position based on the difference between the measured printing position and a desired printing position [p0088].

Regarding claim 13, the rationale applied to the rejection of claim 12 has been incorporated herein.  Nishiyama et al further teaches: The method of claim 12 wherein correcting the future printing position comprises: shifting the future printing position in at least one of a lateral and longitudinal direction [p0001, p0037]. 

	Claim 17 has been analyzed and rejected with regard to claim 1.

	Regarding claim 18, the rationale applied to the rejection of claim 17 has been incorporated herein.  Claim 18 has been analyzed and rejected with regard to claim 10.

5.	Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishiyama et al (WO/2011/007647) (The corresponding US publication 2012/0118186 is used below for English translation.), Peleg et al (US Pub: 2012/0105876), Puig et al (EP1897690), and Rider (US Pub: 2002/0129658); and in further view of Noy (US Pub: 2009/0301330).
Regarding claim 2, the rationale applied to the rejection of claim 1 has been incorporated herein.  Nishiyama et al further teaches: The device to claim 1 wherein the actuator comprises a plurality of drives, wherein one drive is connected to one of each of the consecutive printing assembly to automatically correct the future printing value without intervention by an operator [p0093].  Nishiyama et al in view of Peleg et al, Puig et al, and Rider does not specify the actuator comprising micro-servo drives.  In the same field of endeavor, Noy teaches: wherein the actuator comprises a plurality of a micro-servo drives [p0004-p0007].  Incorporating an actuator with servo drives for controlling rollers movement has been well practiced in the art as prescribed by Noy.  Therefore, it would have been obvious for an ordinary skilled in the art to modify Nishiyama’s teaching to incorporate servo drives with the actuator for automatically controlling and correcting printing process per design choice.

6.	Claims 6, 8, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishiyama et al (WO/2011/007647) (The corresponding US publication 2012/0118186 is used below for English translation.), Peleg et al (US Pub: 2012/0105876), Puig et al (EP1897690), and Rider (US Pub: 2002/0129658); and in further view of Edura (US Patent: 6,018,635).
Regarding claim 6, the rationale applied to the rejection of claim 1 has been incorporated herein.  Nishiyama et al in view of Peleg et al, Puig et al, and Rider does not measure density of a mark.  In the same field of endeavor, Edura teaches: The device of claim 1, wherein the image processor is further programmed to measure a printed density of the register mark based on a measured quantity of reflected light from a light source, and 3Serial No 13 98.610Aliy. Dk1. \o. S1BRO101PUSAwherein the controller is further programmed to command the actuator to automatically correct a future printing density based on the difference between the measured quantity of reflected light and desired reflected light quantity [abstract, col 1: lines 21-35, 55-65].  Therefore, it would have been obvious for an ordinary skilled in the art to modify Nishiyama et al in view of Peleg et al, Puig et al and Rider's teaching to incorporate density measurement for controlling toner/ink supply for optimal printing result.

Regarding claim 8, the rationale applied to the rejection of claim 6 has been incorporated herein.  Edura further teaches: The device of claim 6 wherein the controller is further programmed to adjust a quantity of ink if the measured quantity of reflected light based on the difference between the measured quantity of reflected light and desired reflected light quantity [col 1: lines 21-35].

Regarding claim 14, the rationale applied to the rejection of claim 9 has been incorporated herein.  Claim 14 has been analyzed and rejected with regard to claim 6.

Regarding claim 15, the rationale applied to the rejection of claim 14 has been incorporated herein.  Claim 15 has been analyzed and rejected with regard to claim 8.

7.	Claims 7 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishiyama et al (WO/2011/007647) (The corresponding US publication 2012/0118186 is used below for English translation.), Peleg et al (US Pub: 2012/0105876), Puig et al (EP1897690), Rider (US Pub: 2002/0129658), and Edura (US Patent: 6,018,635); and in further view of Denton et al (US Pub: 2008/0056752).
Regarding claim 7, the rationale applied to the rejection of claim 6 has been incorporated herein.  Nishiyama et al in view of Peleg et al, Puig et al, Rider, and Edura does not teach an UV light source.  In the same field of endeavor, Denton et al teaches: The device of claim 6 wherein the light source comprises an ultraviolet ray lamp adapted to generate a constant and diffuse light throughout an exposure time [p0025, claim 21].  Applying UV as light source for emitting light for obtaining ink/toner density has been well practiced in the art as prescribed by Denton et al.  Therefore, using UV light to generate diffuse light for toner/ink density detection would have been an obvious alternative to an ordinary skilled in the art per design choice. 

Regarding claim 16, the rationale applied to the rejection of claim 14 has been incorporated herein.  Claim 16 has been analyzed and rejected with regard to claim 7.  Although not explicitly prescribed by Edura, to catch reflected light from a toner mark for determining variation in toner density, light source has to provide diffuse and constant light.  Nevertheless, Denton et al discloses constant and diffuse light emitter in p0025 for emitting light for obtaining ink/toner density.  Therefore, using light source for constant and diffuse light for toner/ink density detection would have been an obvious to an ordinary skilled in the art for properly detecting toner density. 

Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674